Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 3/17/2022 have been examined. Claims 16 and 29 have been amended.  Claims 16-22 and 24-38 are pending. 

Response to Arguments/Amendments

Applicant  argues neither Damnjanovic, HE, nor Deepak teach or suggest at least element (d), that is "discarding the UL data at the UE at the direction of the wireless base station in response to expiration of a timer started by the wireless base station" for claim 22.   However, the examiner respectfully disagrees.  As explained in the previous Office action, Deepak discloses “the data packet is discarded if the packet still resides at the packet data convergence protocol layer upon timer expiration” (para. 90, lines 20-22).  Deekpak explicitly disclose such an action is occurred in UE (para. 90, lines 3-4).  In addition, HE discloses the action is in response to expiration of a timer started by the wireless base station (para. 43, lines 10-14 and para. 46, lines 6-10, wherein the AP2 (i.e., a base station) starts a timer related with LBT communication).  Hence, Deekpak in view of HE discloses discarding the UL data at the UE at the direction of the wireless base station in response to expiration of a timer started by the wireless base station. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic (USPub: 2016/0302225, hereinafter referred to as Damnjanovic) in view of Deepak et al. (USPub: 2010/0178919, hereinafter referred to as Deepak) and HE et al. (USPub: 2016/0270118, hereinafter referred to as HE).

Regarding claim 22, Damnjanovic discloses a method operable with a user equipment (UE) operating in a radio frequency (RF) band (FIG. 2A), the method comprising:
transmitting a scheduling request to a wireless base station for uplink (UL) data from the UE (FIG. 2A, para. 18, lines 6-8, wherein the UE sends a scheduling request to the base station in UL);
processing a time and frequency grant from the wireless base station for the UE to transmit the UL data (para. 15, lines 7-10 and para. 5, lines 5-6, wherein the base station sends a grant to UE for the resource and the resource indicates the time and frequency for the transmission); 
waiting until the granted time and frequency are clear of an other wireless transmission occurring in the RF band (para. 115, lines 11-14 and para. 75, lines 16-17).
Although Damnjanovic discloses everything as applied above, Damnjanovic does not explicitly disclose discarding the UL data at the direction of the wireless base station. However, this concept is well known in the art as disclosed by Deepak. In the same field of endeavor, Deepak discloses  
discarding the UL data at the UE at the direction of the wireless base station (para. 90, lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Deepak’s method into Damnjanovic’s invention. One of ordinary skill in the art would have been motivated of “employing dynamic selection and/or switching of technologies to provide optimum quality of service” (para. 2, lines 2-4).
Although Damnjanovic and Deepak disclose everything as applied above, Damnjanovic and Deepak do not explicitly disclose the action in response to  However, this concept is well known in the art as disclosed by HE. In the same field of endeavor,  He discloses the action 
in response to expiration of a timer started by the wireless base station (para. 43, lines 10-14 and para. 46, lines 6-10, wherein the AP2 (i.e., a base station) starts a timer related with LBT communication).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include HE’s method into Damnjanovic and Deepak’s invention. One of ordinary skill in the art would have been motivated “for providing a WLAN that supports low-latency applications” (para. 34, lines 1-2).

Regarding claim 24, Damnjanovic, Deepak and HE disclose everything as applied above. Damnjanovic further discloses
the other wireless transmission is a WiFi transmission (para. 49, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include HE’s method into Damnjanovic and Deepak’s invention. One of ordinary skill in the art would have been motivated “for providing a WLAN that supports low-latency applications” (para. 34, lines 1-2).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Deepak and HE as applied to claim 22 above, and further in view of Baligh et al. USPub: 2016/0295633, hereinafter referred to as Baligh).

Regarding claim 25, Damnjanovic, Deepak and HE disclose everything as applied above.  Damnjanovic, Deepak and HE do not explicitly disclose receiving an identifier (ID) from the wireless base station to reserve the time and frequency granted by the wireless base station. However, this concept is well known in the art as disclosed by Baligh. In the same field of endeavor, Baligh discloses  
receiving an identifier (ID) from the wireless base station to reserve the time and frequency granted by the wireless base station (para. 33, lines 2-5 and 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Baligh’s method into Damnjanovic, Deepak and HE’s invention. One of ordinary skill in the art would have been motivated of facilitate fast wake-up and tracking compared to an idle mode (which) may be used in access networks such as LTE) (para. 3, lines 4-6).

Regarding claim 27, Damnjanovic, Deepak and HE disclose everything as applied above.  Damnjanovic, Deepak and HE do not explicitly disclose the UE transmits the UL data to the wireless base station via fifth generation (5G) communications. However, this concept is well known in the art as disclosed by Baligh. In the same field of endeavor, Baligh discloses  
the UE transmits the UL data to the wireless base station via fifth generation (5G) communications (FIG. 1. and para. 32, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Baligh’s method into Damnjanovic, Deepak and HE ’s invention. One of ordinary skill in the art would have been motivated of facilitate fast wake-up and tracking compared to an idle mode (which) may be used in access networks such as LTE) (para. 3, lines 4-6).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic and Deepak and HE as applied to claim 22 above, and further in view of Chiba et al. (USPub: 2016/0173369, hereinafter referred to as Chiba).

Regarding claim 26, Damnjanovic, Deepak and HE disclose everything as applied above. Damnjanovic, Deepak and HE do not explicitly disclose the ID is a pseudorandom number sequence. However, this concept is well known in the art as disclosed by Chiba. In the same field of endeavor, Chiba discloses
the ID is a pseudorandom number sequence (para. 73, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Chiba's method into Damnjanovic, Deepak and HE's invention. One of ordinary skill in the art would have been motivated "to provide a technique that is capable of making a change to .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic, Deepak and HE as applied to claim 22  above, and further in view of Stojanovski (USPub: 2017/0374612, hereinafter referred to as Stojanovski).

Regarding claim 28, Damnjanovic, Deepak and HE disclose everything as applied above. Damnjanovic, Deepak and HE do not explicitly disclose the UE transmits the UL data to the wireless base station via fifth generation (5G) new radio (NR) communications. However, this concept is well known in the art as disclosed by Stojanovski. In the same field of endeavor, Stojanovski discloses
the UE transmits the UL data to the wireless base station via fifth generation (5G) new radio (NR) communications (para. 20, lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Stojanovshi's method into Damnjanovic, Deepak and HE's invention. One of ordinary skill in the art would have been motivated "in order to address the signaling load due to state transitions and provide low uplink delays” (para. 3, lines 3-5).

Allowable Subject Matter

Claims 16-21 and 29-38 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: for the reasons stated in applicant’s remarks dated 03/17/22. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419